DETAILED ACTION
This is in response to the applicant’s communication filed on 01 March 2021 wherein:
Claims 1-3, 5-12, and 14-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160248598), in view of Hoffman et al. (US 20050289058).

Referring to claim 1:
Lin discloses a digital credential generation system comprising: 

a detection system, comprising: a plurality of sensors directed to detect user activity within a physical environment (Lin [0028] ...one or more sensors that sense: proximity, motion, temperatures, vibration, humidity, sound level or auditory input, smoke, structural features (e.g., glass breaking, window position, door position), time, geo-location data of a user and/or a device, distance, biometrics, weight, speed, height, size, preferences, light, darkness, weather, time, system performance, and/or other inputs...[0028]); 

a processing unit comprising one or more processors (Lin [0028] ...remote computing device 140....[0028]); 

a computer network connecting the plurality of sensors to the processing unit and a storage device of the detection system (Lin [0028] Local computing devices 115, 120 and remote computing device 140 may be custom computing entities configured to interact with one or more sensor units 110 via network 125, and in some embodiments, via server 130[0028]); 

one or more network interfaces configured to transmit secure data to a digital credential generator (Lin [0047][0052]-[0054] and Figs.1-3 where the receiver module 210 receives the activity data from the sensor units, as in [0047] and the data is transmitted to the action instruction deriving module 325, which generates the badges as is stated in [0052]-[0054] and shown in Fig. 3); and 

memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit (Lin [0028] Local computing devices 115, 120 and remote computing device 140 may be custom computing entities configured to interact with one or more sensor units 110 via network 125, and in some embodiments, via server 130[0028] where the computing devices include memory), causes the detection system to: 

monitor a physical environment, using the plurality of sensors (Lin [0036] ...the one or more sensor units 110 may be sensors configured to conduct periodic or ongoing automatic measurements related to user activity data of at least one authorized user[0036]); 

detect, using the plurality of sensors, a plurality of physical actions performed by a user within the physical environment (Lin [0036] ...the one or more sensor units 110 may be sensors configured to conduct periodic or ongoing automatic measurements related to user activity data of at least one authorized user. Each sensor unit 110 may be capable of sensing multiple activity data parameters, or alternatively, separate sensor units 110 may monitor separate activity data parameters. For example, one sensor unit 110 may measure user activity data using a motion sensor...[0036]); 

determine a plurality of user activities performed within the physical environment, based on the detected physical actions (Lin [0047] Receiver module 210 may be operable to identify the type of activity being performed based on the received activity data from the one or more sensor units...[0047]); 

store a set of sensor data corresponding to the plurality of user activities performed within the physical environment (Lin [0042] The server 130 may include a database (e.g., in memory) containing user activity data received from the sensor units 110 and/or the local computing devices 115, 120[0042]); and 

transmit the set of sensor data corresponding to the plurality of user activities performed within the physical environment, to one or more digital credential generators (Lin [0047][0052]-[0054] and Figs.1-3 where the receiver module 210 receives the activity data from the sensor units, as in [0047] and the data is transmitted to the action instruction deriving module 325, which generates the badges as is stated in [0052]-[0054] and shown in Fig. 3); and 

a digital credential generator, comprising: a processing unit comprising one or more processors (Lin [0047][0052]-[0054] and Figs.1-3 where the action instruction deriving module 325 generates the badges as is stated in [0052]-[0054] and shown in Fig. 3 and the module runs on apparatus 205-a, which may be a computing device, as stated in [0052] and where a computing device includes one or more processors); and 

memory coupled with and readable by the processing unit and storing therein a set of instructions (Lin [0047][0052]-[0054] and Figs.1-3 where the action instruction deriving module 325 generates the badges as is stated in [0052]-[0054] and shown in Fig. 3 and the module runs on apparatus 205-a, which may be a computing device, as stated in [0052] and where a computing device includes memory as claimed) which, when executed by the processing unit, causes the digital credential generator to: 

receive, from the evaluation system, the set of sensor data corresponding to the plurality of user activities performed within the physical environment (Lin [0036][0047] Receiver module 210 may be operable to identify the type of activity being performed based on the received activity data from the one or more sensor units...[0047]); 

determine that the user corresponds to a first credential receiver (Lin [0045]-[0047][0059] ...user identification module 445 may be operable to identify the user performing the monitored activity....[0059]); 

determine whether the first credential receiver is eligible to receive a first digital credential, based on the plurality of user activities performed within the physical environment; and a first set of digital credential requirements (Lin [0009][0013][0048][0049][0054] ...the “reward” for having met the piano practice time threshold may comprise earning virtual currency or points, digital badges...[0054] where parents may set a multiple activity goals for particular activities, such as piano practice, as indicated by at least [0009] and [0013]); 

in response to determining that the first credential receiver is eligible to receive the first digital credential: (a) generate a first digital credential associated with the first credential receiver(Lin [0048][0049][0054] ...the “reward” for having met the piano practice time threshold may comprise earning virtual currency or points, digital badges...[0054]);

receive data corresponding to a second set of digital credential requirements corresponding to a second digital credential; retrieve the stored set of sensor data corresponding to the plurality of user activities from the secure digital credential storage repository; compare the retrieved set of sensor data to the second set of digital credential requirements; determine that the first credential receiver is eligible to receive the second digital credential, based on the comparison between the retrieved set of sensor data and the second set of digital credential requirements; and generate the second digital credential associated with the first credential receiver (Lin [0013][0045]-[0047][0052]-[0054][0080] where, as shown in at least [0013] and [0080], the parent may add additional goals for the child, such as practicing an instrument, doing a chore, or reading, which are interpreted as providing at least a first and a second set of digital credential requirements, which could then result in generating a digital badge based on the additional requirements).

Lin discloses a system for automatically monitoring user activity, including biometric data (abstract and [0028]).  Lin does not disclose (b) store the first digital credential associated with the first credential receiver, in a secure digital credential storage repository; and (c) store the set of sensor data corresponding to the plurality of user activities performed within the physical environment, associated with the first digital credential, within the secure digital credential storage repository.

However, Hoffman teaches a similar system for identifying users via biometric data (abstract).  Hoffman teaches (b) store the first digital credential associated with the first credential receiver, in a secure digital credential storage repository; and (c) store the set of sensor data corresponding to the plurality of user activities performed within the physical environment, associated with the first digital credential, within the secure digital credential storage repository (Hoffman [0233] Local Identicator servers store subsets of the entire set of biometric samples and digital certificates registered for use with this invention...[0233]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lin to incorporate storing the data as taught by Hoffman because this would provide a manner for comparing a user’s biometric sample with previously stored samples from registered users (Hoffman at [0228]), thus aiding the client by assisting in authentication of a user.

Referring to claim 2:
Lin, as modified by Hoffman, discloses wherein determining whether the first credential receiver is eligible to receive the first digital credential comprises determining a subset of the plurality of user activities matching one or more digital credential requirements associated with the first digital credential, and wherein storing the set of sensor data corresponding to the plurality of user activities performed within the physical environment comprises: (a) determining a subset of the sensor data corresponding to the subset of user activities matching the digital credential requirements; and (b) storing only the determined subset of the sensor data, wherein additional sensor data within the received set of sensor data is not stored within the secure digital credential storage repository (Hoffman [0233][0240] where only a subset of the pattern data, which is interpreted as the sensor data, is stored, as stated in [0233] and the data is stored only for those parties who use the system more than a prescribed frequency).

Referring to claim 5:
Lin discloses wherein the plurality of sensors within the detection system comprises a plurality of video recording devices, and wherein the plurality of physical actions are detected based on video data captured by a combination of the plurality of video recording devices (Lin [0011][0052] In other embodiments, the smart home system may “learn” particular activities using artificial intelligence algorithms. For example, the smart home system may combine various sensor readings, such as video, motion, light, location, audio, etc., and create corresponding activity profiles[0011]).

Referring to claim 6:
Lin discloses wherein the plurality of sensors within the detection system comprises software-based sensors executing as a background process on a computer terminal of the user, the software-based sensors configured to detect at least one of (a) keystrokes entered by the user via a keyboard connected to the computer terminal, (b) mouse events performed by the user via a mouse connected to the computer terminal, and (c) touch events performed by the user via a touchscreen display connected to the computer terminal (Lin [0012] With more activities, both recreational and educational, becoming automated, a home automation system may require access to a smartphone, tablet, or personal computer in order to determine whether a child is reading or doing homework, or if he is instead watching YouTube™ videos or playing a videogame. Thus, in some embodiments the home automation system may communicate with a dedicated application on the smartphone, tablet, or personal computer in order to monitor the activities being performed on the device[0012] and where, to perform activities on a personal computer or tablet, the user uses at least one of keystrokes, mouse events, or touch events).

Referring to claim 7:
Lin discloses wherein the detection system further comprises a simulation output system comprising one or more of one or more digital display screens configured to output video simulation components within the physical environment; an audio output subsystem configured to output audio simulation components to the physical environment; or a motorized moving object subsystem configured to manipulate physical objects during a simulation within the physical environment (Lin [0065][0075] For example, where the first user has met the threshold for quality of piano practice, the home automation system may derive and communicate an action instruction to a control panel to project a congratulatory message or badge onto the wall of the living room for the first user and/or his parents to see[0075] and For example, the activity data status report may be provided in the form of an auditory report broadcasted from a speaker system at a control panel. Alternatively or in addition, the report may be displayed on a screen at a control panel, local computing device, or remote computing device. In one embodiment, the report may be projected onto a wall, ceiling, floor, or other surface adjacent to a control panel[0091]).

Referring to claim 8:
Lin discloses wherein the detection system further comprises a environment control system comprising one or more of an ambient light simulator configured to simulate a plurality of ambient light conditions within the physical environment; an audio output subsystem configured to output a plurality of background noise conditions within the physical environment; a heating and cooling system configured to control the physical temperature within the physical environment; a smell output device configured to output a plurality of smells to the physical environment; or a vibration system configured to simulate a plurality of vibratory outputs within the physical environment (Lin [0069][0091] Many other devices and/or subsystems may be connected to, or may be included as, one or more elements of system 400 (e.g., entertainment system, computing device, remote cameras, wireless key fob, wall mounted user interface device, cell radio module, battery, alarm siren, door lock, lighting system, thermostat, home appliance monitor, utility equipment monitor, and so on)[0069]).

Referring to claim 9:
Lin discloses wherein monitoring the physical environment by the detection system comprises: determining a digital credential type of the first digital credential; and initiating detection by the plurality of sensors, and configuring each of the plurality of sensors to detect physical actions of a user, wherein the configuring of the sensors is based on the digital credential type of the first digital credential (Lin [0052] Activity identification module 305 may be operable to identify the activity being performed by the authorized user on the basis of the monitored activity data received. This identification may occur by comparing the received activity data to activity identity data inputted at the home automation device, or may be derived as a result of the home automation system “learning” to identify the activity based on detected patterns. For example, a parent may input activity identity data at the home automation device as her daughter is practicing piano, such that the home automation device may associate the currently detected audio, visual, vibration, location, user identity, etc. data with piano practice[0052]).

Referring to claim 10:
Claim 10 is similar to claim 1 and is rejected on the same basis.

Referring to claim 11:
Claim 11 is similar to claim 2 and is rejected on the same basis.


Referring to claim 14:
Claim 14 is similar to claim 5 and is rejected on the same basis.

Referring to claim 15:
Claim 15 is similar to claim 6 and is rejected on the same basis.

Referring to claim 16:
Lin discloses further comprising outputting a simulation within the physical environment, wherein the outputting comprises one or more of outputting video simulation components within the physical environment, using one or more digital display screens; outputting audio simulation components to the physical environment, using an audio output subsystem; manipulating physical objects during a live-action simulation within the physical environment, using a motorized moving object subsystem; or outputting a virtual reality simulation to a virtual reality headset (Lin [0065][0075] For example, where the first user has met the threshold for quality of piano practice, the home automation system may derive and communicate an action instruction to a control panel to project a congratulatory message or badge onto the wall of the living room for the first user and/or his parents to see[0075] and For example, the activity data status report may be provided in the form of an auditory report broadcasted from a speaker system at a control panel. Alternatively or in addition, the report may be displayed on a screen at a control panel, local computing device, or remote computing device. In one embodiment, the report may be projected onto a wall, ceiling, floor, or other surface adjacent to a control panel[0091]).

Referring to claim 17:
Lin discloses further comprising generating a simulation environment within the physical environment, wherein generating the simulation environment comprises one or more of simulating one or more ambient light conditions within the physical environment, using an ambient light simulator; outputting one or more background noise conditions within the physical environment, using an audio output subsystem; controlling a physical temperature using a heating and cooling system installed at the physical environment; outputting one or more smells to the physical environment, using a smell output device; or simulating one or more vibratory outputs within the physical environment, using a vibration system (Lin [0069][0091] Many other devices and/or subsystems may be connected to, or may be included as, one or more elements of system 400 (e.g., entertainment system, computing device, remote cameras, wireless key fob, wall mounted user interface device, cell radio module, battery, alarm siren, door lock, lighting system, thermostat, home appliance monitor, utility equipment monitor, and so on)[0069] ).

Referring to claim 18:
Claim 18 is similar to claim 9 and is rejected on the same basis.

Referring to claim 19:
Claim 19 is similar to claim 1 and is rejected on the same basis.

Referring to claim 20:
Claim 20 is similar to claim 2 and is rejected on the same basis.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160248598), in view of Hoffman et al. (US 20050289058), and further in view of Ghosh (US 20010032094).

Referring to claim 3:
Lin discloses wherein determining that the first credential receiver is eligible to receive the first digital credential is based on a set of digital credential requirements, and wherein the memory of the digital credential generator stores further instructions which, when executed by the processing unit, causes the digital credential generator to: receive data corresponding to an...set of digital credential requirements; retrieve the stored set of sensor data corresponding to the plurality of user activities from the secure digital credential storage repository; compare the retrieved set of sensor data to the...set of digital credential requirements; and generate an updated first digital credential associated with the first credential receiver, based on the comparison of the retrieved set of sensor data to the ...set of digital credential requirements  (Lin [0045]-[0047][0052]-[0054] where the sensor data is compared to the digital credential requirements and a digital badge, or credential, may be generated).

Lin, as modified by Hoffman, discloses a system for automatically monitoring user activity, including biometric data (Lin abstract and [0028]).  Lin, as modified by Hoffman, does not disclose where the digital credential requirements are updated.

However, Ghosh teaches a similar system for managing licensing information (Ghosh abstract).  Ghosh teaches where the digital credential requirements are updated (Ghosh [0026][0040][0058][0059] LIS 10 also permits updated information obtained from external systems 12 (FIG. 2) to be entered in system components 20-90. Updated information typically relates to changes in state requirements and details...[0026]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lin and Hoffman to incorporate updating the credentials as taught by Ghosh because this would provide a manner for tracking all relevant information related to licensing (Ghosh at [0013]), thus aiding the user in maintaining their licenses and credentials.

Referring to claim 12:
Claim 12 is similar to claim 3 and is rejected on the same basis.

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. Applicant contends that it was established during the 22 December 2020 First Action Interview that the integration of claim 4 into claim 1 and claim 13 into claim 10 would make all pending claims allowable.  Examiner respectfully disagrees.  As is stated in the Interview Summary of 22 December 2020, as mailed by the Office on 28 December 2020, no such agreement was made.  Rather, discussions were directed to more clearly claiming the retroactive aspect of applying newly created digital requirements to previously stored data (data stored before the creation of the digital requirements).  Examiner further noted that the additional amendments would need to be submitted and reviewed.  

As the claims stand, the digital credential requirements are merely applied to any stored data.  As provided by Lin, in at least [0041], the sensors themselves may store the data before it is sent to the computer to be compared to the requirements of the digital credentials.  Further, the local computing devices may store the data, as well as the server.  Therefore, all of the data is stored before analysis.

Examiner notes that Applicant states that the claims were rejected by Cameron in view of John and further in view of Kulak.  Examiner assumes that this is some sort of typographical error as the claims were rejected by Lin, Hoffman, and Ghosh (see above).  Examiner further notes that independent claim 19 was not amended to include limitations similar to those of claims 4 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Luís Pedro, Carlos Santos, Mónica Aresta, Sara Almeida, “Peer-supported badge attribution in a collaborative learning platform: The SAPO Campus case,” Computers in Human Behavior, Volume 51, Part B, 2015, Pages 562-567, ISSN 0747-5632, https://doi.org/10.1016/j.chb.2015.03.024. Pedro discusses the use of digital badges in the educational system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE S GILKEY/               Primary Examiner, Art Unit 3689